                                                   STATE OF NEW YORK
                                             OFFICE OF THE ATTORNEY GENERAL

      LETITIA JAMES                                                                                DIVISION OF REGIONAL OFFICES
  ATTORNEY GENERAL                                                                                     SUFFOLK REGIONAL OFFICE



                                                                      August 19, 2019
 ORIGINAL FILED BY ECF
 Honorable Denis R. Hurley
 United States District Court
 Eastern District of New York
 Long Island Courthouse
 100 Federal Plaza
 Central Islip, New York 11722

                      Re: Doe v. Haas
                      19 CV 00014 (DRH) (AKT)

Dear Judge Hurley:

        This office represents the State defendants in the above-referenced action. I respectfully request that the
date to reply and file regarding the defendants’ Motion to dismiss be extended from August 19, 2019 to August
22, 2019. This is the first such request by defendants, and is due to the necessity of travel outside the state, as
well as preparation for surgery I will be undergoing. I have communicated with plaintiff’s counsel, who has
graciously consented to the request.

           Thank you for your consideration of this matter.

                                                               Respectfully,
                                                               s/
                                                               SUSAN M. CONNOLLY (SMC/2599)

SMC/smc

cc:       BY ECF:
          Stanislav Gomberg, Esq.
          Gomberg Legal, P.C.
          1001 Avenue of the Americas, Suite 1222
          New York, New York 10018




                      300 MOTOR PARKWAY, SUITE 230, HAUPPAUGE, NY 11788 ● PHONE (631) 231-2424 ● WWW.AG.NY.GOV
